512 F.2d 1379
75-1 USTC  P 9486
David C. HAKIM and Margaret K. Hakim, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 74-1865.
United States Court of Appeals, Sixth Circuit.
April 24, 1975.

David C. Hakim, pro se.
Scott P. Crampton, Asst. Atty. Gen., Bennet N. Hollander, Ernest J. Brown, Gilbert E. Andrews, Jr., Stephen M. Gelber, Tax Div., Dept. of Justice, Washington, D. C., Meade Whitaker, Chief Counsel, Internal Revenue Service, Washington, D. C., for respondent-appellee.
ORDER
Before WEICK, McCREE and MILLER, Circuit Judges.


1
The appeal from the decision of the Tax Court having come on to be heard upon the record on appeal, briefs and oral argument, upon consideration, it is ORDERED that the decision is hereby AFFIRMED for the reasons set forth in the memorandum of Judge Drennen.